


EXHIBIT 10.4




EXECUTIVE CHANGE OF CONTROL AGREEMENT




THIS EXECUTNE CHANGE OF CONTROL AGREEMENT (this "Agreement") is dated as of
March 4 2013 (the "Effective Date"), by and between Mattson Technology, Inc.,
(the "Company"), and Hoang H. Hoang (the "Executive").


RECITALS


WHEREAS, the Company desires to create a greater incentive for the Executive to
remain in the employ of the Company, particularly in the event of any possible
change or threatened change of control of the Company; and


WHEREAS, the parties desire to memorialize their agreement with respect thereto
in the manner set forth herein,


NOW, THEREFORE, in consideration of the Executive's past and future services to
the Company and the mutual covenants contained herein, the receipt and adequacy
of which is hereby acknowledged, the parties hereto hereby agree as follows:


AGREEMENT


1.     Term of Agreement.


(a)     This Agreement will have an initial term of two (2) years commencing on
the Effective Date. On the second anniversary of the Effective Date, this
Agreement will renew automatically for additional one (1) year terms, unless
either party provides the other party with written notice of non-renewal at
least sixty (60) days prior to the date of automatic renewal. Notwithstanding
the foregoing provisions of this paragraph, upon commencement of the Change of
Control Period, the term of this Agreement will extend automatically through the
date that is twelve (12) months following the effective date of the Change of
Control. If Executive becomes entitled to benefits under Section 2 during the
term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied


(b) This Agreement shall terminate in the event that, prior to the commencement
of a Change of Control Period, the Executive's reporting relationship changes
such that he or she no longer reports to the Chief Executive Officer.


2.     Termination Following a Change of Control. If the Executive's employment
with the Company is terminated (i) by the Company for any reason other than for
"Good Cause" as defined in Section 8 herein, or (ii) by Executive for "Good
Reason" as defined in Section 8 herein, with thirty (30) days written notice to
the Company, and either such termination is within the "Change of Control
Period" as defined in Section 8 herein, Executive shall be entitled to the
following benefits:


(a)     Final Paycheck. Payment, in a lump sum, of any and all base salary due
and owing through the date of termination, plus an amount equal to all earned
but unused PTO hours


through the date of termination and reimbursement for all reasonable expenses,
less any deductions required by applicable law; and


(b)     Severance Payment. A cash payment in an amount equal to (i) the greater
of
(A) the Executive's base salary for the twelve (12) months preceding the Change
of Control or (B) the Executive's then-current annual base salary, plus (ii) one
hundred percent (100%) of the Executive's annual target bonus award; and


(c)     Accelerated Vesting. All unvested Awards (as defined in the 2012 Equity
Incentive Plan, which shall be referred to as the "Stock Plan") outstanding as
of the date of termination of employment shall fully vest; and


(d)     Medical and Dental Benefits. For a period of twelve (12) months
beginning on the first day of the

1

--------------------------------------------------------------------------------




calendar month beginning after the date of termination of employment, provided
that Executive completes and returns the appropriate enrollment forms to the
respective provider in a timely manner, the Company shall reimburse Executive
for the cost of Executive's and his or her dependent's (to the extent such
dependents were covered under the Company's group plans) medical and dental
benefit coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 ("COBRA") to the same extent provided for by the Company's group plans at
the time of termination. In the event Executive becomes covered under another
employer's group health plan that provides Executive and his or her dependents
with comparable benefits and levels of coverage during this 12- month period,
Executive shall notify Company and Company's obligation to reimburse Executive
for continued medical and dental benefits coverage shall end. The period of such
Company-reimbursed COBRA coverage shall be considered part of Executive's COBRA
coverage entitlement period, and may, for tax purposes, be considered income to
Executive. In addition, and notwithstanding anything to the contrary in this
clause (d), if the Company determines in its sole and reasonable discretion that
it cannot reimburse Executive the COBRA premiums without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment in an amount equal to the monthly COBRA premium that Executive
would be required to pay to continue his or her (and to the extent applicable,
his or her dependents) medical and dental benefit coverage in effect on the date
of such termination, which payments will be made regardless of whether the
Executive elects COBRA continuation coverage.


3.     Timing of Payments.


(a)     The payments provided for in Section 2(a) herein, as applicable, shall
be payable immediately upon Executive's termination.


(b)     The receipt of any benefits pursuant to Section 2(b), (c), and (d) will
be subject to Executive signing and not revoking a standard release of claims
with the Company (in a form acceptable to the Company (the "Release")) and the
Release becoming effective and irrevocable no later than sixty (60) days
following the termination date. The benefits provided for in Section 2(b), (c),
and (d) herein, as applicable, shall be made within ten (10) days of the date
that the Release is effective and irrevocable, subject to the provisions of
Section 7. All such payments will be subject to applicable payroll or other
taxes required to be withheld by the Company. Benefits provided for in Section
2(c) shall be made in accordance with the Stock Plan, subject to any delay
required by Section 7.


4.     Subsequent Employment. The compensation and benefits payable hereunder
with the exception of those benefits provided for under Section 2(d), shall not
be reduced or offset by any amounts that the Executive earns or could earn from
any subsequent employment.


5.     Section 280G Matters. If the benefits described in Section 2 herein, as
applicable, (the "Severance Payment") would otherwise constitute a parachute
payment under Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"), and but for this Section would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), Executive shall either: (i) pay the
Excise Tax, or (ii) have the benefits reduced to such lesser extent as would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 will be made in writing by a national "Big Four" accounting firm
selected by the Company or such other person or entity to which the parties
mutually agree (the "Accountants"), whose determination will be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5. Any reduction in payments and/or
benefits required by this Section 5 shall occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid to Executive. In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant for
Executive's equity awards.


6.     Employment Status. Nothing in this Agreement shall be deemed to
constitute a contract for employment for any specific period of time. The
parties expressly acknowledge and agree that the Executive's employment with the
Company shall continue to be "at will."

2

--------------------------------------------------------------------------------






7.     Section 409A.


(a)     Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined below) will be paid or otherwise
provided until Executive has a "separation from service".


(b)     Any severance or benefits under this Agreement that would be considered
Deferred Compensation Separation Benefits will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive's separation from service, or if later, such time as required by
Section 7(c). Any installment payments that would have been made to


Executive during the sixty (60) day period immediately following Executive's
separation from service but for the preceding sentence will be paid to Executive
on the sixtieth (60th) day following Executive's separation from service and the
remaining payments will be made as provided in this Agreement.


(c) Notwithstanding anything to the contrary in this Agreement, if Executive is
a "specified employee" within the meaning of Section409A of the Internal Revenue
Code of 1986, as amended (the "Code") and the final regulations and any guidance
promulgated thereunder ("Section 409A") at the time of Executive's termination
(other than due to death) or resignation, then the severance payable to
Executive, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the "Deferred Compensation Separation
Benefits") that are payable within the first six (6) months following
Executive's separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive's separation from service. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following his separation from service
but prior to the six (6) month anniversary of his separation from service, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Executive's death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.


(d) Any amount paid under this Agreement that satisfies the requirements of the
"short-term deferral" rule set forth in Section 1.409A-l(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (c) above.


(e)     Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (c) above. "Section 409A Limit" will mean the lesser of two
(2) times: (i) Executive's annualized compensation based upon the annual rate of
pay paid to Executive during the Executive's taxable year preceding the
Executive's taxable year of Executive's termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-l(b)(9)(iii)(A)(l) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 40l(a)(17) of the Code for the year in
which Executive's employment is terminated.


(f)     The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.


8.     Definitions.


(a)     Good Cause. For purposes of this Agreement, "Good Cause" means:
(i) performance of any act or failure to perform any act in bad faith and to the
detriment of the Company, (ii)dishonesty, material breach of any agreement with
the Company, or intentional misconduct, or (iii) commission of a

3

--------------------------------------------------------------------------------




crime involving dishonesty, breach of trust, or physical or emotional harm to
any person.


(b)     Good Reason. For purposes of this Agreement, "Good Reason" means any of
the following, without Executive's written consent: (i) a significant reduction
by the Company in Executive's annual base salary; (ii) the failure of the
Company to obtain an agreement from any successor to the Company, or purchaser
of all or substantially all of the Company's assets, to assume this Agreement;
(iii) the assignment of Executive to duties which reflect a material adverse
change in authority, responsibility or status with the Company or any successor;
or (iv) the Company requiring Executive to reside or be based at a location 50
miles or more from the location where
Executive was based immediately prior to the Change of Control.


Executive will not resign for Good Reason without first providing the Company
with (x) written notice within sixty (60) days of the event that Executive
believes constitutes "Good Reason" specifically identifying the acts or
omissions constituting the grounds for Good Reason and (y) a reasonable cure
period of not less than thirty (30) days following the date of such notice.


(c) Ownership Change Event. For purposes of the definition of "Change of
Control" below, an "Ownership Change Event" shall be deemed to have occurred if
any of the following occurs with respect to the Company:


(i)     the direct or indirect sale or exchange in a single or series of related
transactions by the shareholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;


(ii)     a merger or consolidation in which the Company is a party; or the
Company.


(iii)     the sale, exchange, or transfer of all or substantially all of the
assets of


(d)     Change of Control. A "Change of Control" shall mean (i) an Ownership
Change Event or a series of related Ownership Change Events (collectively, the
"Transaction") wherein the shareholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the outstanding voting stock of the Company or the surviving
corporation or the surviving corporation's parent (the "Transferee
Corporation(s)"), as the case may be; or (ii) a liquidation or dissolution of
the Company. For purposes of the preceding sentence, indirect beneficial
ownership shall include, without limitation, an interest resulting from
Ownership of the voting stock of one or more corporations which, as a result of
the Transaction, own the Company or the Transferee Corporation(s), as the case
may be, either directly or through one or more subsidiary corporations. The
Board shall have the right to determine whether multiple sales or exchanges of
the voting stock of the Company or multiple Ownership Change Events are related,
and its determination shall be final, binding and conclusive.


(e)     Change of Control Period. "Change of Control Period" means the period
commencing on the Company's public announcement of a proposed Change of Control
and ending on the earlier of (A) the twelve (12) month period following the
consummation of the proposed Change of Control, or (B) the Company's public
announcement that the proposed Change of Control will not occur.


9.     Miscellaneous Provisions.


(a)     Entire Agreement. This Agreement, together with the Company's Stock
Plan, stock option agreements, restricted stock units agreements and/or stock
repurchase agreements and any Confidentiality, Proprietary Information and
Assignment of Inventions Agreement, contains the entire agreement of the parties
with respect to the subject matter herein and supersedes and replaces all prior
or contemporaneous agreements or understandings between the parties. This
Agreement may not be amended or modified in any manner, except by an instrument
in writing signed by the Executive and Chief Executive Officer of the Company.
Failure of either party to enforce any of the provisions of this Agreement or
any rights with respect thereto or failure to exercise any election provided for
herein shall in no way be considered to be a waiver of such provisions, lights
or elections or in any way effect the validity of this Agreement. The failure of
either party to exercise any of said provisions, rights or elections shall not
preclude or prejudice such party from later enforcing or exercising the same or
other provisions, rights or elections which it may have under this Agreement.


(b)     Successors and Beneficiaries. This Agreement shall be binding on and
inure to the benefit of the successors, assigns, heirs, devisees and personal
representatives of the parties, including any successor to the Company by merger
or combination and any purchaser of all or substantially all of the assets of
the Company. In the event that the

4

--------------------------------------------------------------------------------




Executive dies before receipt of all benefits to which the Executive becomes
entitled under this Agreement, the payment of such benefits will be made, on the
due date or dates hereunder had the Executive survived, to the executors or
administrators of the Executive's estate.


(c)     Governing Law. This Agreement is made in, and shall be governed by and
construed in accordance with the laws of, the State of California.


(d) Severability. If any term, provision, covenant or condition of this
Agreement is held to be invalid, void, or unenforceable, the remainder of the
provisions of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


"Company"
 
"Executive"
 
 
 
MATTSON TECHNOLOGY, INC.
 
Hoang H. Hoang
 
 
 
 /s/ FUSEN E. CHEN
 
/s/ HOANG H. HOANG
Fusen E. Chen
President and Chief Executive Officer
 
Hoang H. Hoang





        


 



5